Case 0:20-cv-60211-RKA Document 1 Entered on FLSD Docket 01/31/2020 Page 1 of 7




                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA

                                       Fort Lauderdale Division

 RICHARD GINTHER,

         Plaintiff,
 v.

 JOHN HERBECK’S AUTO REPAIR, INC.,
 a Florida corporation, and DREW CIBA, an
 individual,

         Defendants.

 _____________________________/

                        COMPLAINT AND DEMAND FOR JURY TRIAL

         COMES NOW, Plaintiff, RICHARD GINTHER, by and through undersigned counsel, and

 sues Defendant, JOHN HERBECK’S AUTO REPAIR, INC. and DREW CIBA, and alleges as

 follows:

                                     GENERAL ALLEGATIONS

         1.      Plaintiff, RICHARD GINTHER, brings this action against Defendants to recover

 unpaid minimum wages and overtime wages owed by Defendants to Plaintiff pursuant to

 Plaintiff’s employment agreement with the Defendants.

         2.      Jurisdiction is conferred on this Court by the Fair Labor Standards Act of 1938

 (“FLSA”), 29 U.S.C. § 206 and 207 and the Florida Minimum Wage Act, §448.110, Florida

 Statutes (“FMWA”).

         3.      The unlawful employment practices alleged below occurred and/or were committed

 within this judicial district.
Case 0:20-cv-60211-RKA Document 1 Entered on FLSD Docket 01/31/2020 Page 2 of 7



         4.     At all times material hereto, Plaintiff has been a citizen and resident of Broward

 County, Florida.

         5.     At all times material hereto, JOHN HERBECK’S AUTO REPAIR, INC., was

 Plaintiff’s employer as defined by law and a corporation conducting business in this judicial

 district.

         6.     At all times material hereto, JOHN HERBECK’S AUTO REPAIR, INC., had

 employees engaged in commerce or in the production of goods for commerce, and/or had

 employees handling, selling, or otherwise working on goods or materials that were moved in or

 produced for commerce by a person. 29 U.S.C. §203.

         7.     At all times material hereto, JOHN HERBECK’S AUTO REPAIR, INC., upon

 information and belief, had revenue in excess of $500,000.00 per annum.

         8.     Defendant, DREW CIBA, is an officer and/or owner of Defendant, JOHN

 HERBECK’S AUTO REPAIR, INC., and this individual Defendant commonly controlled the day-

 to-day operations of the corporate Defendant and shared an interest in making profits through the

 operation of this corporate entity.

         9.     At all times material hereto, DREW CIBA was Plaintiff’s employer as defined by

 law.

         10.    At all times material hereto, Plaintiff was individually engaged in commerce while

 working for the Defendant.

         11.    All conditions precedent have occurred or have been waived.

         12.    Plaintiff has engaged the undersigned attorney and is entitled to recover his

 attorneys’ fees from the Defendant.

                    COUNT 1: FLSA RECOVERY OF OVERTIME WAGES
Case 0:20-cv-60211-RKA Document 1 Entered on FLSD Docket 01/31/2020 Page 3 of 7



         13.      Plaintiff incorporates by reference the allegations contained in paragraphs 1

 through 12 above as if fully set forth herein.

         14.      Plaintiff worked for Defendants from approximately January 20, 2018 to October

 11, 2019.

         15.      During the time period mentioned above, Plaintiff worked for Defendants as a line

 mechanic.

         16.      Plaintiff’s primary duties and responsibilities included diagnosing and repairing

 customer vehicles.

         17.      The Defendants initially agreed to pay the Plaintiff $12.00 per hour and payment

 of earned wages was to be made on a weekly basis. Plaintiff received two wage increases of $1.00

 each.

         18.      Plaintiff was scheduled to work Monday through Friday from 7 a.m. to 6 p.m. and

 from 8 a.m. to 1 p.m. on Saturdays.

         19.      During one or more workweeks, Defendants did not pay Plaintiff overtime wages

 for all overtime hours worked by Plaintiff, in violation of the FLSA, 29 U.S.C. § 206 and 207.

         20.      Plaintiff was unlawfully denied overtime wages in violation of the FLSA, 29 U.S.C.

 § 206 and 207.

         21.      By reason of the intentional, willful and unlawful acts of the Defendants, Plaintiff

 has suffered damages.

         22.      Plaintiff is owed an additional amount equal to the amount of unpaid overtime

 wages as liquated damages.
Case 0:20-cv-60211-RKA Document 1 Entered on FLSD Docket 01/31/2020 Page 4 of 7



        WHEREFORE, Plaintiff hereby demands judgment against Defendants for all unpaid

 overtime wages, liquidated damages, attorneys’ fees, costs, and such other and further relief as this

 Court deems just and appropriate.

                      COUNT II: FLSA RECOVERY OF UNPAID WAGES

        23.     Plaintiff incorporates by reference the allegations contained in paragraphs 1

 through 12 above as if fully set forth herein.

        24.     Plaintiff worked for Defendants from approximately January 20, 2018 to October

 11, 2019.

        25.     During the time period mentioned above, Plaintiff worked for Defendants as a line

 mechanic.

        26.     Plaintiff’s primary duties and responsibilities included diagnosing and repairing

 customer vehicles.

        27.     The Defendants initially agreed to pay the Plaintiff $12.00 per hour and payment

 of earned wages was to be made on a weekly basis. He received two wage increases of $1.00 each.

        28.     Plaintiff was scheduled to work Monday through Friday from 7 a.m. to 6 p.m. and

 from 8 a.m. to 1 p.m. on Saturdays.

        29.     During one or more workweeks, Defendants did not pay Plaintiff the statutory

 minimum wage for all hours worked by Plaintiff, in violation of the FLSA, 29 U.S.C. § 206 and

 207.

        30.     Plaintiff was unlawfully denied minimum wages in violation of the FLSA, 29

 U.S.C. § 206 and 207.

        31.     By reason of the intentional, willful and unlawful acts of the Defendants, Plaintiff

 has suffered damages.
Case 0:20-cv-60211-RKA Document 1 Entered on FLSD Docket 01/31/2020 Page 5 of 7



        32.     Plaintiff is owed an additional amount equal to the amount of unpaid wages as

 liquated damages.

        WHEREFORE, Plaintiff hereby demands judgment against Defendants for all unpaid

 wages, liquidated damages, attorneys’ fees, costs, and such other and further relief as this Court

 deems just and appropriate.

                    COUNT III: FMWA RECOVERY OF UNPAID WAGES

        33.     Plaintiff incorporates by reference the allegations contained in paragraph 1 through

 12 above as if fully set forth herein.

        34.     Plaintiff worked for Defendants from approximately January 20, 2018 to October

 11, 2019.

        35.     During the time-period mentioned above, Plaintiff worked for Defendants as a line

 mechanic.

        36.     Plaintiff’s primary duties and responsibilities included diagnosing and repairing

 customer vehicles.

        37.     The Defendants agreed to pay the Plaintiff $12.00 per hour and payment of earned

 wages was to be made on a weekly basis. He received two wage increases of $1.00 each.

        38.     Plaintiff was scheduled to work Monday through Friday from 7 a.m. to 6 p.m. and

 from 8 a.m. to 1 p.m. on Saturdays.

        39.     During one or more workweeks, Defendants did not pay Plaintiff the statutory

 minimum wage for all hours worked by Plaintiff, in violation of the Florida Minimum Wage Act,

 §448.110, Florida Statutes (“FMWA”).

        40.     Plaintiff was unlawfully denied minimum wages in violation of the FMWA,

 §448.110, Florida Statutes.
Case 0:20-cv-60211-RKA Document 1 Entered on FLSD Docket 01/31/2020 Page 6 of 7



         41.     By reason of the intentional, willful and unlawful acts of Defendants, Plaintiff has

 suffered damages.

         WHEREFORE, Plaintiff hereby demands judgment against Defendants for all unpaid

 wages, liquidated damages, attorneys’ fees, costs, and such other and further relief as this Court

 deems just and appropriate.

                             COUNT IV: BREACH OF CONTRACT

         42.     Plaintiffs reallege all of the matters set forth in paragraphs 1 through 12 as if fully

 set forth herein.

         43.     Plaintiff and Defendants entered into the Contract, pursuant to which Plaintiff

 agreed to provide mechanical services to Defendant in exchange for compensation in the initial

 amount of $12.00 per hour, then $13.00 per hour, then $14.00 per hour.

         44.     Defendants breached the Contract by, inter alia, failing to pay Plaintiff for all hours

 worked.

         45.     As a direct and proximate result of Defendants’ breach, Plaintiff has suffered

 damages, including, but not limited to, the loss of money not paid to Plaintiff in exchange for his

 services.

         WHEREFORE, the Plaintiff, demands judgment against Defendants, for damages, together

 with prejudgment and post judgment interest thereon, costs, and such other and further relief as

 this Court deems just and appropriate.

                               COUNT V: UNJUST ENRICHMENT

         46.     Plaintiff incorporates by reference the allegations contained in paragraph 1 through

 12 above as if fully set forth herein.

         47.     Plaintiff provided services to Defendants by serving as a line mechanic.
Case 0:20-cv-60211-RKA Document 1 Entered on FLSD Docket 01/31/2020 Page 7 of 7



         48.     By serving as a line mechanic to Defendants, Plaintiff conferred a benefit on

 Defendants, and Defendants had knowledge of that benefit.

         49.     Defendants voluntarily accepted and retained that benefit conferred on them by

 Plaintiff.

         50.     The circumstances are such that Defendants’ retention of the benefit is inequitable

 unless the Defendants pay to Plaintiff the value of the benefit.

         51.     Defendants have been unjustly enriched at the expense of the Plaintiff.

         52.     Plaintiff is entitled to damages as a result of Defendants’ unjust enrichment.

         WHEREFORE, Plaintiff hereby demands judgment against Defendants for all damages,

 together with prejudgment and post judgment interest, costs, and such other and further relief as

 this Court deems just and appropriate.

                                          Jury Trial Demand

         Plaintiff demands a trial by jury on all issues so triable.

                                              Respectfully submitted this 31st day of January, 2020.

                                             By: s/Michelle Cohen Levy
                                             Michelle Cohen Levy, FBN 0068514
                                             The Law Office of Michelle Cohen Levy, P.A.
                                             4400 N. Federal Highway
                                             Lighthouse Point, Florida 33064
                                             P: (954) 651-9196
                                             Michelle@CohenLevyLegal.com
                                             Counsel for Plaintiff
